460 F.2d 1267
UNITED STATES of America, Plaintiff-Appellee,v.Lonnie Burton BURR and Harold Pickle, Defendants-Appellants.
No. 71-2113.
United States Court of Appeals,Fifth Circuit.
April 19, 1972.

Fred A. Erben, Birmingham, Ala.  (Court-appointed), for Lonnie Burton Burr.
George S. Brown, Birmingham, Ala., for Harold Pickle.
Wayman G. Sherrer, U. S. Atty., Melton L. Alexander, Birmingham, Ala., for plaintiff-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion March 15, 1972, 5 Cir., 1972, 457 F.2d 512).
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing as to Harold Pickle is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.